Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 74} People in Ohio die because of high-speed police chases. Sometimes, as in this case, the person being chased dies. Sometimes, it is a bystander. In this case, a bystander was not killed, but she was seriously injured. It did not have to happen.
{¶ 75} One of the police officers involved in the pursuit was familiar with Andrew Barnhart. Officers suspected Barnhart was involved in a burglary prior to the day of the pursuit; they had identified that he owned a white Caprice, *367which was described as the car used in a burglary the day of the pursuit; and they knew where his grandmother lived. They knew enough about him that chasing him was not the only way to apprehend him. As it turns out, it certainly was not the safest way.
{¶ 76} Both the trial and the appellate courts in this case applied a proximate-cause standard espoused in Whitfield v. Dayton, 167 Ohio App.3d 172, 2006-Ohio-2917, 854 N.E.2d 532 (2d Dist.), overruled in part on other grounds, Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, that this court rightly repudiates because it subverts the immunity standard set forth in R.C. 2744.03(A)(6)(b). I concur in that portion of the majority opinion.
{¶ 77} Peace officers have a duty to enforce criminal laws and apprehend offenders. State v. White, 142 Ohio St.3d 277, 2015-Ohio-492, 29 N.E.3d 939, ¶ 32, citing R.C. 2935.03(A)(1) and 2921.44(A)(2). This duty does not exist in a vacuum: it exists in tandem with the officers’ duty to avoid causing harm wantonly or recklessly.
{¶ 78} After reviewing the record most strongly in favor of Argabrite, I agree with the majority opinion that there are no genuine issues of material fact with respect to Sergeant Adkins. As the trial court noted, even the plaintiffs experts agreed that he “played no active role in the pursuit.” Accordingly, he should be entitled to judgment as a matter of law because no facts suggest that he acted recklessly or wantonly.
{¶ 79} Even so, this determination is unusual. Extraordinary circumstances (for instance, no active role in the pursuit) must be present for this court to reach a decision on summary judgment when the trial court applied the wrong standard. Those extraordinary circumstances are not present with respect to the other potentially liable officers, especially in light of the possible violation of departmental pursuit policies. It is axiomatic that whether the officers knew about their department’s pursuit policy and whether they adhered to it are jury questions.
{¶ 80} Moreover, the trial court did not apply Anderson, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, which in concert with R.C. 2744.03(A)(6)(b) sets forth the legal standard that should be applied in this case. We are loathe to substitute our judgment for that of lower courts that have been guided by a correct legal standard, and we should positively recoil at inserting our judgment when a lower court has not had the opportunity to apply the proper legal standard.
{¶ 81} Based on my review of the record, there are genuine issues of material fact as to the other defendants. It is not possible to determine categorically that the police officers were not the proximate cause of the injuries that Argabrite suffered. Proving proximate cause would likely be difficult, but Argabrite should have that opportunity. I would remand the case to the trial court with instruc*368tions for it to apply Anderson and R.C. 2744.03(A)(6)(b). Accordingly, I dissent with respect to the defendants (other than Officer Adkins) who are being granted summary judgment.
Dyer, Garofalo, Mann & Schultz, L.P.A., and Kenneth J. Ignozzi, for appellant.
Surdyk, Dowd & Turner Co., L.P.A., Joshua R. Schierloh, and Edward J. Dowd, for appellees Jim Neer and Gregory Stites.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Laura G. Mariani and Lynne R. Nothstine, Assistant Prosecuting Attorneys, for appellees Anthony Ball and Daniel Adkins.
Schroeder, Maundrell, Barbiere & Powers, Lawrence E. Barbiere, and Kurt M. Irey, for appellee John DiPietro.
{¶ 82} Even when police officers are immune from liability, bystanders are not immune from injury. More consideration should be given to the foreseeable consequences of police pursuit. Unless pursuit is necessary for the immediate protection of the public, it should be curtailed so that it does not create immediate risk.
O’Neill, J., concurs in the foregoing opinion.